DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 8 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harn et al. [US 2017/0193055] in view of Dodson et al. [US 9,684,461].
Claim 1 is rejected over Harn and Dodson. 
Harn teaches “A method for controlling a data flow in a storage device, comprising:” as “A cache model 120 provides cache miss analysis, pre-cache data flow, post-cache data flow, and core workload analysis.” [¶0029]
“obtaining a cache input and output parameter comprising a cache water mark indicating a proportion of an amount of data stored in a cache to a cache capacity;” as “The parameters used to specify a cache model 120 can include line size (in bytes), number of lines, number of ways, pre-fetch mode (on or off), pre-fetch buffer size, and write policy (such as write-through, write-back, write-back no allocation).” [¶0029]
Harn does not explicitly teach determining whether the cache input and output parameter meets an overload condition, wherein the overload condition comprises the cache water mark being higher than a first water mark threshold;
obtaining a first bandwidth value when the cache input and output parameter meets the overload condition, wherein the first bandwidth value is less than a current flushing bandwidth value of the cache;
determining a first quantity of tokens based on the first bandwidth value; and
controlling the data flow in the storage device using the first quantity of tokens.
However, Dodson teaches “determining whether the cache input and output parameter meets an overload condition, wherein the overload condition comprises the cache water mark being higher than a first water mark threshold;” as “if threshold detector 310 detects that percentage of bandwidth usage of memory bus interface reaches a level of “75%” of the bandwidth available, threshold detector 310 may trigger size selection controller 316 to reduce the data size of one or more read requests with variable settings for a reduced size of “level 1”.” [Col 11, line 65-Col 12, lines 3]
“obtaining a first bandwidth value when the cache input and output parameter meets the overload condition, wherein the first bandwidth value is less than a current flushing bandwidth value of the cache;” as “if threshold detector 310 detects that percentage of bandwidth usage of memory bus interface reaches a level of “85%” of the bandwidth available, threshold detector 310 may trigger size selection controller 316 to reduce the data size of one or more read requests with variable settings for a reduced size of “level 2”.” [Col 12, lines 4-9]
“determining a first quantity of tokens based on the first bandwidth value; and” as “if threshold detector 310 detects that percentage of bandwidth usage of memory bus interface reaches a level of “90%” of the bandwidth available” [Col 12, lines 9-12]
“controlling the data flow in the storage device using the first quantity of tokens.” as “ threshold detector 310 may trigger size selection controller 316 to reduce the data size of one or more read requests with variable settings for a reduced size of “level 3”.” [Col 12, lines 12-15]
Harn and Dodson are analogous arts because they teach data storage system and cache memory access.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Harn and Dodson before him/her, to modify the teachings of Harn to include the teachings of Dodson with the motivation of adjusting read data return sizes based on memory interface bus utilization to optimize read data traffic on a memory interface bus. [Dodson, Col 1, lines 10-12]
Claim 8 recites a storage device with the same set of limitations as claim 1 and is rejected over Harn and Dodson under the same rationale of rejection of claim 1.
Claim 14 recites a computer program product with the same set of limitations as claim 1 and is rejected over Harn and Dodson under the same rationale of rejection of claim 1.
Allowable Subject Matter
Claims 2, 4, 9, 11, 15 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 2 recites the following allowable subject matter: wherein the cache input and output parameter further comprises a cache flushing concurrent usage proportion.
Calim 4 recites the following allowable subject matter: determining a second quantity of tokens based on the second bandwidth value; and controlling the data flow in the storage device using the second quantity of tokens.
All other remaining claims are objected under the same rationale because they are either reciting same allowable subject matter or they are dependent upon already objected claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MASUD K KHAN whose telephone number is (571)270-0606. The examiner can normally be reached Monday-Friday (8am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MASUD K KHAN/            Primary Examiner, Art Unit 2132